This was a trial of the right of property under the statute, between appellant R. Gilmour and appellees, as attaching creditors of Munzesheimer  Klein, of a stock of goods, resulting in a verdict and judgment for appellees against Gilmour and the sureties on his claimant's bond.
Under the issues formed and made up under the direction of the court, appellees charged, that the goods levied upon by their writs of attachments were at the time the property of Munzesheimer  Klein, and subject to the levy; that if the goods so levied upon were ever transferred by Munzesheimer 
Klein to the claimant, it was when they were largely in debt and in failing circumstances, and with the purpose and intent of defrauding their creditors, and that Gilmour had notice of such fraudulent intent.
The claimant alleges, that the goods were at the time of levy his property, and were not liable for the debts of Munzesheimer Klein, and not subject to the levy of the writ of attachment. That he bought the goods in July and August, 1887, from Munzesheimer  Klein, in good faith, for a valuable consideration, and in due course of trade, without any knowledge that Munzesheimer  Klein were largely indebted or in failing circumstances; denied that Munzesheimer  Klein sold said goods for the purpose or with the intent of defrauding their creditors; and if they had any such purpose it was not known to Gilmour. That Munzesheimer  Klein were wholesale dealers, and that he purchased the stock, which was less than one-tenth of the entire stock of Munzesheimer  Klein, for the purpose of opening a retail store.
The first error assigned is, that the trial court, over the objections of appellants, admitted the testimony of witnesses Baldwin and Dudley as to the acts and declarations of J.L. Galt. They object to this evidence, because the declarations of Galt were not made within the scope of his agency, and such evidence therefore was hearsay.
It was admitted that Galt was the agent of the claimant Gilmour at the time of the levy, and was in charge of the store house and had possession of the goods at the time as the agent of Gilmour. Witness Baldwin was the officer who made the levy, and witness Dudley was one of the attorneys for appellees when the levy was made. The testimony objected to is to the effect, that the witnesses went to the store house where the goods were in order to make the levy. They found the house locked, and then went in search of Galt and found him at the Lamar Hotel, and explained their business to him, and demanded admission to the store in which the goods were in order to make a levy. That Galt refused at first to open the door, saying he held the goods for Gilmour, and asked time to consult *Page 78 
a lawyer. The witnesses agreed to give him a half-hour to consult a lawyer; that Galt asked for an hour, which they refused to give. He then went off, and shortly afterwards witnesses walked down to the store and found the front door locked and Mr. Galt in the store engaged in erasing marks off dry goods boxes with an eraser, such as is commonly used by merchants. The name he was erasing was Munzesheimer  Klein.
It further appears from the evidence, that one S. Zuckerman leased the building in which the goods were stored for Gilmour; that Zuckerman bought the goods from Munzesheimer  Klein for Gilmour, and executed Gilmour's notes for the goods, and then he had the goods shipped to Paris. Witness Zuckerman, for claimant, further testified, that he paid the first installment of the attorney fee for defending this case; that he paid it for Gilmour; that the balance of the fee was paid by Galt. Galt had charge of the business; that he instructed Galt to erase the names off the boxes. Under these facts the acts and declarations of Galt were admissible as testified to by witnesses Baldwin and Dudley.
Witness Wortham was permitted to testify, over the objection of appellants, that the amount of ribbons in the stock levied upon was not of the amount and character usually carried by a retail house in Paris. This was objected to, because the evidence was irrelevant. The testimony of the claimant shows that the goods were purchased by him for the purpose of establishing a retail store in Paris. It appears that witness Wortham was an old experienced merchant in Paris, and had examined and knew the stock of goods in controversy. We think the evidence was properly admitted.
Witness Hensley testified that occupation license for R. Gilmour was taken out October 4, 1887, and expired January 1, 1888, and was taken out by Galt. This testimony was objected to as irrelevant. It is apparent from the record that one of the contentions urged by appellees was that Gilmour never in fact purchased the goods. This evidence was admissible as a circumstance tending to show that fact, and further, of Galt's connection with the goods.
The hotel register of the Lamar Hotel was introduced by appellees for the purpose of showing that the name of R. Gilmour did not appear thereon. This was objected to as irrelevant. The objection was overruled. Gilmour, by deposition, had testified that he had been in Paris as often as ten times. Zuckerman, his witness, testified that Gilmour had been in Paris several times in the months of August and September, 1887, and stopped at the Lamar Hotel. The hotel register was introduced in rebuttal. It was admissible.
The fifth assignment reads, "The court erred in not submitting to the jury the question as to whether the plaintiffs had debts against Munzesheimer  Klein, or had any attachments levied on the property in controversy." *Page 79 
The claimant, in his affidavit, admits that the writs of attachment were levied on the goods in controversy, and the record shows that such admission was also made by the claimant on the trial of the case. It also appears that the appellees, in the trial below, introduced in evidence judgments against Munzesheimer  Klein. There was no issue made as to the levy of the attachments and the debts of appellees against Munzesheimer Klein. It was not necessary that the court should have presented these issues to the jury. Livingstone v. Wright,68 Tex. 706; Denham v. Lumber Co., 73 Tex. 78.
We have examined the charge of the court with reference to the sixth, seventh, and eighth assignments of errors, and taking the charge as a whole, we think no error was committed in the respect complained of.
The ninth assignment of error complains of that part of the charge of the court that instructs the jury, "If they find from the evidence that R. Gilmour did not purchase the goods in controversy from Munzesheimer  Klein, either by himself or by his agent, then you will return a verdict as instructed in number 6 of the foregoing instructions." Charge number 6 gives the jury a form of verdict for plaintiffs, if they so find. The objection urged by appellant to the charge is, that Gilmour, in his issues, only claimed to have bought a part of the goods from Munzesheimer  Klein. The testimony of the claimant is, that he purchased the goods in controversy from Munzesheimer 
Klein. The evidence is satisfactory upon the point that these goods came from Munzesheimer  Klein. There was no error in the charge.
Appellants insist that the court erred in the sixth subdivision of its charge, in instructing the jury to find the value of the goods at the time of the levy, instead of at the date of the execution of the claim bond. There was no error in this charge. It gave the correct rule in ascertaining the value of the property. Ratcliff v. Hicks, 23 Tex. 174; Wright v. Henderson, 12 Tex. 44.
We find no error in the record, and conclude the judgment should be affirmed, and so report it.
Affirmed
Adopted May 31, 1892. *Page 80